In a custody proceeding pursuant to Family Court Act article 6, the petitioner appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Mishkin, J.), entered February 6, 1986, as, upon renewal, adhered to its determination dated October 9, 1985, awarding custody of the subject child to the respondents.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from is no longer of any force or effect. That order was superseded by a subsequent order of the Family Court, Orange County (Mishkin, J.), entered May 29, 1986, which awarded custody to the adjudicated natural father of the subject child. That order, in turn, was superseded by a further order of the same court, entered January 6, 1987, which awarded joint custody to the petitioner herein, the *580natural mother of the child, and the adjudicated father. Brown, J. P., Weinstein, Rubin and Hooper, JJ., concur.